DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/EP2019/071334, filed 08 August 2019, which claims benefit of Application No. EP18188098, filed 08 August 2018 and EP18200907, filed 17 October 2018.


Information Disclosure Statement
The information disclosure statements (IDS) of 5 February 2021, and 6 July 2021 have been considered.


Status of the Claims
Claims 1-20 are currently pending.
Claims 1-20 are examined below.



Specification
The disclosure is objected to because of the following informalities:
Kryptor (as on pg. 9 line 24) and Kryptor® (as on pg.12, lines 24 and 28) are used in the specification interchangeably. Additionally, the assay sold commercially is referred to as KRYPTOR™ on Thermo Scientific web site. “Thermo Scientific” on pg. 9, line 24 lacks TM-designation. Appropriate corrections throughout the specification are required.


Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claims 1 and 5 have inconsistent concentration units: nmol/l and nmol/L.
Claim 5, Line 3, “of 0.7 nm/L” should read “of 0.7 nmol/L”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is vague because it is unclear what is being claimed.  Is it an additional active step of using the results to further discuss treatment options with the patients in claim 1? 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim also includes a naturally occurring correlation, i.e. a correlation between the determined level of proADM and risk of disease progression. The claims recite stratification and/or control in a patient with symptoms of an infectious disease, which is a mathematical concept or abstract idea. This judicial exception is not integrated into a practical application because the abstract idea is generically linked to managing the patient’s treatment, which is not a meaningful limitation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because measuring the amounts of proADM or fragment(s) thereof is not an inventive concept.
Claims 1-16 and 18-20 are directed to a process, which is one of the four statutory categories. Claim 1 recites assigning a low risk level of disease progression to patients with proADM levels equal or below 1.2 nmol/l ± 20% and a highrisk level of disease progression to patients with proADM levels above 1.2 nmol/l ± 20%, which is categorized as mathematical concept, or more broadly as an abstract idea. Besides the abstract idea, claim 1 also recites in the first two steps providing a sample from a patient and determining a level of proADM or fragment(s) thereof in said sample. Said limitations do not integrate the judicial exception of the abstract idea recited in the last two steps into a practical application, because providing a patient sample and measuring levels of critical analytes are necessary steps for decision making and they lack inventive contribution. The abstract idea of claim 1 is only generally linked to a risk level of disease progression.  Furthermore, claim 1 as a whole does not amount to significantly more than the judicial exception of an abstract idea. The concept of measuring proADM level in blood samples of patients with infections and sepsis as a marker of mortality risk and severity is well-understood, routine, and convention (for examples, see Cicuendez et al., Guignant et al., and Shuaibi et al. referenced in the IDS). 
Similarly, claims 2-16 and 18-20, which are dependent on claim 1, are rejected as failing to recite significantly more than the judicial exception of an abstract idea since each claim specifies decision steps that do not further integrate the abstract idea into a practical application beyond generally linking the concept to risk level of disease progression. Therefore, claims 2-16 and 18-20 are ineligible under 35 U.S.C. 101.

For these reasons, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See MPEP 2106.

ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claim 1 recites steps of providing a sample from a patient, determining a level of proADM or fragment(s) thereof in said sample, and assigning a risk level of disease progression based on comparison of the data obtained to a predetermined threshold level of 1.2 nmol/l ± 20%. 
These above indicated limitations of determining an analyte level in a sample obtained from a patient and comparing the result to the level claimed in the instant invention is characterized as an abstract idea. In particular, such “comparing” steps amount to mental processes, namely concepts performed in the human mind, since comparing is considered an observation, evaluation, and/or a judgement. 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Step 2A, Prong 2
The above discussed steps of determining whether the sample contains proADM at levels exceeding or not the threshold value is based on comparison of the data obtained from the patient sample and the reference data, are insufficient to integrate into practical application because these steps are the judicial exception(s) themselves and as such do not constitute a practical application thereof. 
In addition to the judicial exceptions, the claim recites active method steps of providing a patient sample and measuring a level of an analyte. However, such steps are also insufficient to integrate the judicial exceptions into practical application thereof because their purpose is merely to obtain data. These steps do not go beyond that which was considered insignificant pre-solution activity, i.e., mere data gathering steps necessarily performed for the judicial exception (see MPEP 2106.05(g)).
The additionally recited steps/elements fail to apply, rely on or use the judicial exception in a manner such to integrate the judicial exceptions into a practical application thereof.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Further, the additional elements of the claims (the active method steps/limitations recited in addition to the judicial exceptions themselves as indicated in detail previously above) also do not add significantly more to the judicial exception(s); the additional recited claim elements are recited at a high level of generality, and are not, for example limited to any particular testing technique of or platform as claimed. 
In particular, the steps indicated above, directed to the gathering of the data for the abstract ideas are steps/elements that fail to go beyond that which was considered routine and conventional in the assay art at the time. For example, it was routine and conventional to determine proADM levels to use them as prognostic values. For example, the evidence of routine and conventional quantification of proADM is presented by Cicuendez et al. (Intensive Care Medicine Experimental, 2015, IDS). That study has demonstrated proADM as the only biomarker showing association with mortality at day 28th (pg. 1(A792), sections “Methods” and column 2, last paragraph of “Results”). Guignant et al. assessed using proADM concentration as a predictor of 28-day mortality in septic shock patients. ProADM proved to be a good biomarker for septic shock mortality (pg. 1859 “Abstract” and Fig. 1). 
The data comparison step as indicated above is not for example performed in an unconventional or non-routine manner. Measurements of proADM or fragment(s) thereof performed not only for infectious disease patients. For example, Kollerits et al. (Clinical Chemistry, 2013) evaluated a fragment of proADM, MR-proADM, as a cardiac biomarker. MR-proADM levels have shown significant association with peripheral arterial disease (pg. 692. “Conclusions”).
The claimed limitations, fail to recite a step or element that adds a feature that is more than well-understood, conventional or routine in the current methodologies. 
For all of these reasons, the claim 1 fails to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9-11, 13-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renaud et al. (Chest, 2012, IDS).

Regarding claim 1, Renaud et al. teach a method for therapy guidance, stratification and/or control in a patient with symptoms of an infectious disease, comprising a prognosis of disease progression, the method comprising: providing a sample from a patient with an infectious disease, determining a level of proADM or fragment(s) thereof in said sample, and assigning a risk level of a disease progression depending on a level of proADM. Specifically, Renaud et al. teach analysis focused on patients with a diagnosis of community-acquired pneumonia (pg. 1448, section “Patients”). Blood samples for proADM measurement were obtained at the time of admission and proADM levels were measured using an immunoassay (pg. 1448, section “ProADM measurement”). The primary end point of this study was the occurrence of early, severe community-acquired pneumonia (ESCAP), a predefined composite outcome consisting of death from any cause, the requirement for mechanical ventilation, or vasopressor administration within 3 days of emergency department presentation (pg. 1448, section “Follow-up procedure and study end points”). Mean level of proADM for patients with ESCAP was 2.18 nmol/l vs 1.15 nmol/l for patients without ESCAP (Table 1, and pg. 1447, “Results” subsection in “Abstract”). ProADM levels of 2.18 and 1.15 nmol/l fall within the highrisk range (>1.2 nmol/l) and the low risk range (≤1.2 nmol/l) of the instant invention correspondingly. Furthermore, the results of this study were statistically analyzed to determine how well proADM levels predicted ESCAP outcome. A previously published proADM cut-off value of 1.8 nmol/l was used as an initial starting point for this analysis. Table 3 demonstrates sensitivity, specificity, positive and negative predicting values of proADM for the prediction of ESCAP. As expected for this kind of predictions there was no hard, inflection point detected. Different cut-off levels demonstrated an expected trade-off between sensitivity and specificity of the predictions. The 1.25 nmol/l proADM level in Table 3 anticipates the cut-off level of the instant invention. 

Regarding claim 2, Renaud et al. teach written informed consent for the collection of blood on admission and during follow-up to measure biomarkers was obtained from all participants.  This description clearly teaches that sample was obtained by first medical personal and a consultation was performed with the patient during follow-up (pg. 1148, first column, Study Sample).

Regarding claim 4, Renaud et al. teach methods to assess the clinical relevance of their findings, they repeated the analyses of ProADM after excluding patients with major criteria over severe CAP (i.e. requirement for invasive mechanical ventilation or septic shock with the use of vasopressors) on ED presentation and moribund patients who died within the very first hours of presentation.  This clearly indicates that Renaud et al. teach detection of ProADM in patients that show no clinical symptoms for a blood stream infection, a sepsis, a severe sepsis and/or septic shock in the patient as claimed in claim 4.

Regarding claim 9, Renaud et al. teach high level of proADM ≥1.8nmol/l is associated with a higher percentage of ESCAP across the REA-ICU risk classes and these patients were in the ICU, meaning these patients clearly requiring frequent monitoring or critical care (pg. 1449, second column, first full paragraph).

Regarding claim 10, Renaud et al. teach determining at least one clinical score for the patient suspected of having an infectious disease, wherein the at least one clinical score and the level of proADM or fragment(s) thereof is indicative of the presence of the infectious disease and whether the Page 4 of 7patient is at risk of disease progression to a condition that requires a hospitalization. Specifically, Renaud et al. used a Risk of Early Admission to ICU (REA-ICU) index with the proADM levels for predicting with high specificity and high negative predictive value the occurrence of early, severe community-acquired pneumonia (ESCAP) requiring hospitalization (Fig. 1, Table 6, second line). 

Regarding claim 11, Renaud et al. teach infectious disease is a respiratory infectious disease, urinary tract infectious disease, a skin infectious disease or an abdominal infectious disease. The entire study is devoted to a respiratory infection known as a community-acquired pneumonia and its progression to a severe stage (Title).

Regarding claim 13, Renaud et al. teach sample selected from the group consisting of a whole blood sample, a serum sample, a plasma sample, and a urine sample. Specifically, proADM levels were measured in plasma samples in a batch mode using a new sandwich immunoassay (pg. 1448, “ProADM Measurement”).

Regarding claim 14, Renaud et al. teach sample is isolated from the patients within 24 hours after symptoms have been determined. Specifically, Renauld et al. teach that blood samples for proADM measurements were obtained at an emergency department presentation (pg. 1448, “ProADM Measurement”) - this clearly indicates that sample was obtained within 24 hours.

Regarding claim 18, Renaud et al. teach determining high risk level of proADM level or fragment(s) thereof in said sample, and hospitalizing said patient. The study involved hospitalization of patients with symptoms of community-acquired pneumonia. Statistical analysis of REA-ICU scores and proADM data from 877 consecutive patients established that combination of REA-ICU-proADM had high specificity and high negative predictive value for predicting the occurrence of early, severe community-acquired pneumonia (ESCAP) requiring hospitalization for patients with ProADM values ≥1.8 nmol/L. (Table 6, high risk line). 

Regarding claims 19-20, Renaud et al. teach treating the hospitalized patient with an anti- infective agent or an antibiotic. Specifically, Renauld et al. studied predicting early severe community-acquired pneumonia using a combination of proADM testing with the REA-ICU scores. Patients in this study were enrolled in the procalcitonin-guided antibiotic therapy multicenter study (Abstract. Methods).


Claims 1, 2, 5, 9-11, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrich et al. (BMC Infectious Diseases, 2011).

Regarding claim 1, Albrich et al. teach a method for therapy guidance, stratification and/or control in a patient with symptoms of an infectious disease, comprising a prognosis of disease progression, the method comprising: providing a sample from a patient with an infectious disease, determining a level of proADM or fragment(s) thereof in said sample, and assigning a risk level of a disease progression depending on a level of proADM. Specifically, Albrich et al. teach collecting samples from patients with lower respiratory tract infections on admission day and determining proADM concentration using a sandwich immunoassay (pg. 2, section “Methods ProADM measurement”). The results of this study demonstrate that higher proADM levels were associated with an increased risk of adverse events and mortality. Based on this analysis two proADM cut-off values were chosen, which separated patients into low, intermediate and highrisk groups.  Low and intermediate risk of adverse events was for patients with ProADM ≤0.75 nmol/l and ≤1.5 nmol/l respectively. ProADM levels above 1.5 nmol/l correlated with high risk of adverse events and mortality (in this study the highrisk group was assigned CURB65-A risk class III of a composite score) (pg. 1, “Abstract. Results”, pg. 3, col. 1, last 2 sentences, and Fig. 4, panels A (adverse effects) and B (mortality)). ProADM levels above 1.5 nmol/l fall within the range of above 1.2 nmol/l of the instant claim. Moreover, the comparison of the claimed cut-off values of the instant invention and the prior art references can only be very approximate due to the lack of clear and easily comparable criteria set in the instant application. Applicant failed to establish a critical value for this cut-off level. Specifically, applicant teaches “[a]ppropriate cut-off levels that may be used in the context of the present invention, comprise, without limitation, any value between 0.96 and 1.44 nmol/L” (pg. 9, lines 39-40). Applicant continues with “[o]ther values include 0.95, 1.0, 1.05, 1.1, 1.15, 1.2, 1.25, 1.3, 1.35, 1.4, and 1.45 nmol/L …” (pg. 9, line 40 and pg. 10, line 1). Furthermore, on page 10, lines 3-4 applicant recited possible deviations from these cut-off values, one of them being as high as ± 30%. Given this information one can conclude that 1.2 nmol/l value of claim 1 and 1.5 nmol/l value of Albrich et al. are substantially equivalent.

Regarding claims 2 and 14, Albrich et al. teach the sample is isolated from the patients within 24 hours after symptoms have been determined. Specifically, Albrich et al. teach that the first sample for proADM was collected on admission (day 0) (pg. 2, Col.2, “Methods of ProADM measurement”). According to instant specification first medical personnel to consult with the patient after occurrence of the symptoms of infectious disease "relates to, but is not limited to, general practitioners (GP), home health care workers or care givers, nurses in residences for retirees, ambulance drivers, or workers, paramedics, doctors making home visits, nurses in community clinics, and the like” (pg. 4, lines 6-10).Thus, Albrich necessarily teaches that blood sample is collected by first medical personnel and since Informed Consent was obtained, all risks and test results would have been discussed.

Regarding claim 5 Albrich et al. teach the second cut-off value of 0.75 nmol/l. Patients with proADM levels between 0.75-1.5 nmol/l are classified as intermediate risk patients for adverse events (8.6%) and mortality (2.6%) (Abstract. Results). The lower cut-off value of 0.7 nmol/l ±20% is substantially equivalent to 0.75 nmol/l recited by Albrich et al. The higher cut-off value of 1.2 nmol/l ±20% is substantially equivalent to 1.5 nmol/l recited by Albrich et al. as applied to claim 1.

Regarding claim 9, Albrich et al. teach hospitalization of patients with proADM levels above 1.5 nmol/l, so they could receive ambulatory care associated with frequent patient monitoring and critical care treatment. (Abstract. Results and pg. 4 “Potential effects on triage decisions”). 

Regarding claim 10, Albrich et al. teach determining at least one clinical score for the patient suspected of having an infectious disease, wherein the at least one clinical score and the level of proADM or fragment(s) thereof is indicative of the presence of the infectious disease and whether the Page 4 of 7patient is at risk of disease progression to a condition that requires a hospitalization. Specifically, Albrich et al. teach using a combined CURB65 risk score and proADM levels for predicting outcomes in respiratory tract infections (pg. 3, “Statistical analysis”, second paragraph). Addition of proADM levels to the CURB65 score significantly improved the CURB65 score alone for prediction of mortality and adverse events (pg. 3, “Addition of ProADM to CURB65 score for mortality and adverse event prediction”). Patients in CURB65-A risk class I (CURB65 score 0-1 and proADM levels ≤0.75 nmol/l) would be recommended outpatient treatment, patients in risk class II (CURB65 score of 2 and proADM ≤1.5 nmol/l or CURB65 classes 0-1 and proADM levels between 0.75-1.5 nmol/l) would require short hospitalization, and risk class III (for all other patients) would require hospitalization (pg. 4, “Potential effects on triage decisions”).

Regarding claim 11, Albrich et al. teach the infectious disease of claim 1 is a respiratory infectious disease. The entire publication is devoted to outcome prediction in lower respiratory tract infections (Abstract. Background). 

Regarding claim 18, Albrich et al. teach determining high risk level of proADM level or fragment(s) thereof in said sample, and hospitalizing said patient. Specifically, Albrich et al. teach that patients in risk class II (CURB65 score of 2 and proADM ≤1.5 nmol/l or CURB65 classes 0-1 and proADM levels between 0.75-1.5 nmol/l) would require short hospitalization, and in risk class III (for all other patients) would require hospitalization (pg. 4, “Potential effects on triage decisions”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Albrich et al., as applied to claim 1 above, and further in view of Alcoba et al. (BMC Infectious Diseases, 2015). 
Regarding claims 3 and 4, Albrich et al. teach the sample is isolated from the patients within 24 hours after symptoms have been determined. Albrich et al. does not teach that at the time of sample provision the patient shows mild symptoms of an infectious disease corresponding to a qSOFA score of 0 or 1, or shows no clinical symptoms for a blood stream infection, a sepsis, a severe sepsis and/or septic shock in the patient.
Alcoba et al. teaches assessing proadrenomedullin (ProADM and Copeptin as predictors for complicated community-acquired pneumonia in patients presenting to the emergency department, using TRACE technology (see Abstract).  Alcoba et al. also teach that at the time of sample provision the patient shows mild symptoms of an infectious disease corresponding to a qSOFA score of 0 or 1, or shows no clinical symptoms for a blood stream infection, a sepsis, a severe sepsis and/or septic shock in the patient. Specifically, Alcoba et al. teach a prospective study on biomarkers of pediatric community-acquired-pneumonia, wherein children were admitted based on fever, cough, tachypnea, and a radiographic lung infiltration (pg. 1, Methods, first paragraph). By definition a qSOFA is a cumulative score counting the presence of an altered mental status, respiratory rate ≥22, and systolic blood pressure ≤100. qSOFA score of 0 or 1 corresponds to either absence of any of said indications or the presence of only one. Children with chronic heart, lung, or neurological diseases were excluded from the study, substantially minimizing the qSOFA score down to 0 or 1. Some children had a clear-cut diagnosis of uncomplicated community-acquired-pneumonia without a positive blood culture test. All children were tested for proADM level (pg. 2, Col. 1, 1st paragraph), including those with uncomplicated diagnosis, that ruled out the presence of clinical symptoms of a blood stream infection, sepsis and/or a septic shock. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Albrich et al. for a method for therapy guidance with proADM as a blood biomarker with teachings of Alcoba et al. for testing proADM levels in all categories of patients, including those with mild symptoms corresponding to qSOFA score of 0 or 1 and those without clinical symptoms for a blood infection or sepsis, as an obvious matter of studying all populations of patients and monitoring progression of disease from mild symptoms to more severe. One having ordinary skill in the art would have been motivated to make such a change and collect data on proADM levels from all categories of patients to be able to analyze all data and discover a correlation between proADM levels and disease prospects for all patients including those with mild symptoms. The most fundamental motivation here is the desire to study all aspects of the disease progression and all categories of patients in one clinical study. Such combination would have been desirable to those of ordinary skill in the art, who wants to study all populations of patients and obtain a comprehensive picture of disease development.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the combination has been clinically proven.


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Renaud et al., as applied to claim 1 above, and further in view of Restrepo et al. (Chest, 2010). 
Regarding claims 6 and 8, Renaud et al. teach a method for therapy guidance, stratification and/or control in a patient with symptoms of an infectious disease, specifically community-acquired pneumonia. Renaud et al. do not teach a highrisk level of proADM indicates that the patient is at risk of disease progression to a life-threatening condition within 48 hours.
Restrepo et al. also teach a highrisk level of proADM or fragments thereof indicates that the patient is at risk of disease progression to a life-threatening condition or at risk to develop a blood stream infection, sepsis, severe sepsis and/or septic shock that requires hospitalization within 48 hours. Specifically, Restrepo et al. teach the impact of time to ICU admission and outcomes for patients with severe community acquired pneumonia (pg. 1, “Background”). Two groups of patients with severe CAP were analyzed for the primary outcome of 30-day mortality. Patients in the first group were admitted to ICU early (EICUA, direct admission or with 24 hours). The second group patients were admitted to ICU late (LICUA, ≥day 2). An admission delay of two or more days resulted in a drastic reduction in 30-day survival rates for LICUA patients in comparison to EICUA patients (Fig. 1). Figure 2 goes into more details and compares direct admission vs admission within 24 hours, and 2-4 days delay vs 5-9 days delay for LICUA patients. Both subgroups of EICUA patients and both subgroups of LICUA patients demonstrated comparable survival curves, clearly indicating that the most critical delay in admission was between 24 and 48 hours. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Renaud et al. for a poor survival of CAP patients with high proADM levels (mean 2.18 nmol/l) (Renaud, pg. 1447, “Results”) with teachings by Restrepo et al. that the most critical time period for hospitalization and initiation of treatment for severe CAP patients was between 24 and 48 hours (Fig. 1 and 2), to conclude that high proADM levels indicated that the patients were at risk of disease progression to a life-threatening condition within 48 hours. Since 8 out of 19 patients in LICUA group had identifiable pathogens in their blood samples, it would have been obvious to reason that at least some of these patients were also at risk to develop a blood stream infection, sepsis, severe sepsis and/or septic shock that required hospitalization within 48 hours. One having ordinary skill in the art would have been motivated to use high levels of proADM biomarker as an indication of necessity of hospitalization of such patients within 48 hours. Such information would have been desirable to those of ordinary skill in the art, who wants to provide a better treatment.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the combination has been clinically proven.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Albrich et al., as applied to claim 1 above, and further in view of Sanchez et al. (Intensive Care Medicine Experimental, 2015). 
Regarding claim 7, Albrich et al. teach the sample is isolated from the patients within 24 hours after symptoms have been determined. Albrich et al. does not teach level of proADM or fragment(s) thereof in said sample is indicative of the risk of a development of a blood stream infection, sepsis, severe sepsis and/or septic shock in the patient that requires hospitalization.
Sanchez et al. also teach level of proADM or fragment(s) thereof in said sample is indicative of the risk of a development of a blood stream infection, sepsis, severe sepsis and/or septic shock in the patient that requires hospitalization. Specifically, Sanchez et al. teach MR-proADM levels of septic patients reaching 4.05 nmol/l vs 0.309 nmol/l for non-septic patients (pg. 1, Col. 1, “Results”). Also, Fig. 1 recites MR-proADM levels as a predicting value for the existence of sepsis at the time of admission in the ICU. The recited cut-off value for MR-proADM is 1.4256 nmol/l, which is in a good agreement with the high cut-off value of 1.2 nmol/l of the instant invention (see Claim 1 reasoning). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Albrich et al. for a method for therapy guidance with MR-proADM fragment as a blood biomarker as taught by Sanchez et al. to hospitalize patients with risk of a development of a blood stream infection, sepsis, severe sepsis and/or septic shock as an obvious matter of applying new clinical study findings in clinical practice. One having ordinary skill in the art would have been motivated to make such a change because hospitalization provides a better care for the patients than outpatient treatment. Such combination would have been desirable to those of ordinary skill in the art, who wants to provide a better treatment.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the combination has been clinically proven.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Albrich et al., as applied to claim 1 above, and further in view of Stalenhoef et al. (Journal of Infection, May 2018). 
 Regarding claims 12 and 13, Albrich et al. teach determining proADM level in a patient sample and assigning a risk level of a disease progression based on comparison with the 1.2 nmol/l cut-off value, as applied to claim 1. Albrich et al. does not teach using MR-proADM as a biomarker. 
Stalenhoef et al. also teach method according to claim 1, wherein determining a level of proADM or fragment(s) thereof comprises determining a level of mid-regional proADM (MR-proADM) in the sample. Specifically, Stalenhoef et al. teach using MR-proADM as a blood biomarker for assessment of disease severity and treatment decisions in community acquired febrile urinary tract infections (Summary: Objectives and Methods, and pg. 19, Col. 2, “Biomarker and clinical score measurements”). MR-proADM exhibited the strongest performance, which was significantly greater than that of other biomarkers used in that study (pg. 20, Col. 2, first paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Albrich et al. for a method for therapy guidance with MR-proADM fragment as a blood biomarker as taught by Stalenhoef et al. to provide a more robust analytical method (pg. 701, “Strengths and limitations”). One having ordinary skill in the art would have been motivated to make such a change because MR-proADM fragment has better stability than the active hormone and fewer technical difficulties related to measurement (Ibid.). Such combination would have been desirable to those of ordinary skill in the art, who prefer to practice more reliable methods of analysis.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all methods have been used successfully in the past.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Albrich et al., as applied to claim 1 above, and further in view of Stalenhoef et al. and Anderson et al. (Drugs, 2008). 
Regarding Claims 15 and 16, Albrich et al. teach determining proADM level in a patient sample and assigning a risk level of a disease progression based on comparison with the 1.2 nmol/l cut-off value, as applied to claim 1. Albrich et al. does not teach determining a level of at least one additional biomarker or fragment(s) thereof or a treatment with an anti-infective agent.
Stalenhoef et al. also teach method according to claim 1, a. wherein determining a level of at least one additional biomarker or fragment(s) thereof in a sample from said patient, and b. wherein the level of the at least one additional biomarker is indicative of an initiation of treatment with an anti-infective agent. Specifically, Stalenhoef et al. teach determining level of procalcitonin (PCT) for assessment of disease severity and treatment decisions in community acquired febrile urinary tract infections (Summary: Objectives and Methods, and Fig. 2b). Fig. 2b demonstrates that PCT levels for all patients who completed outpatient treatment did not exceed 2 μg/mL. For all other patients PCT levels reached up to 6 μg/mL. A very conservative cut-off level, separating all outpatients from those admitted for treatment is 2 μg/mL, which is within the range of claim 16 value of above 0.25 ng/mL. Stalenhoef et al. do not teach a treatment with an anti-infective agent.
Anderson et al. also teach initiation of treatment with an anti-infective agent. Specifically, Anderson et al. teach use of levofloxacin for treating infectious diseases, such as community-acquired pneumonia and urinary tract infections (pg. 536, Abstract, 1st paragraph). Levofloxacin is a very well-known anti-microbial medication which is also known as an antibiotic and an anti-infective agent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Albrich et al. for a method for therapy guidance with using PCT as an additional biomarker as taught by Stalenhoef et al., as an obvious matter of combining two known biomarkers. In the event the biomarkers indicate an unfavorable disease prognosis it would have been obvious to use teachings of Anderson et al. and initiate a treatment with an anti-infective agent. One having ordinary skill in the art would have been motivated to make such a change because two independent biomarkers provide more reliable evaluation of patient’s condition, and a treatment with anti-infective agents is a well-established method of treating bacterial infections since the mid-20th century. Such combination would have been desirable to those of ordinary skill in the art, who prefer to practice more reliable methods of analysis and provide patients with proven medications.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all methods have been used successfully in the past and both proADM and PCT have been tested during the same study.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Albrich et al., as applied to claim 1 above, and further in view of Ziera et al. (WO 2018/029213, published Feb. 2018),
Regarding Claim 17, Albrich et al. teach reference data for the risk of a patient as to whether a disease progression to a condition that requires hospitalization will occur. Specifically, Albrich et al. teach determining proADM level in a patient sample and assigning a risk level of a disease progression, based on a comparison to a cut-off level of 1.2 nmol/l, as applied to claim 1. Albrich et al. does not teach a kit for carrying out the method of proADM detection.
Ziera et al. also teach kits and methods for determining proADM level and a level of at least one histone in a sample of a patient. The levels of proADM and the histone are used as indicators of organ disfunction in critically ill patients admitted to intensive care units (pg. 1, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Albrich et al. for the reference data for the risk of a patient requiring hospitalization with the kits for carrying out the methods for determining levels of one or more critical biomarkers as taught by Ziera et al., as an obvious matter of combining reagents for assays with the reference data necessary for results interpretation. The reference data can be included in these kits in any form appropriate for the testing environment: a computer readable medium and/or a computer executable code for automated assays, or as a simple reference card for an express analysis setting. One having ordinary skill in the art would have been motivated to make such a change because kits provide a convenience of different reagents preassembled for specific assays and also kits undergo quality control testing to ensure reliability of the assay results. Enclosed reference data complement the reagents and provide a complete set of components necessary for assaying and interpreting the assay results. Such combination would have been desirable to those of ordinary skill in the art, because kits save money and provide more reliable assay results.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because combining reagents and reference data is a trivial step with no risk or uncertainty associated with it.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albrich et al., as applied to claims 1 and 18 above, and further in view of Anderson et al. (Drugs, 2008).
Regarding Claims 19-20, Albrich et al. teach determining proADM level in a patient sample and assigning a risk level of a disease progression based on comparison with the 1.2 nmol/l cut-off value, as applied to claim 1. Albrich et al. does not teach a treatment with an anti-infective agent.
Anderson et al. also teach initiation of treatment with an anti-infective agent. Specifically, Anderson et al. teach use of levofloxacin for treating infectious diseases, such as community-acquired pneumonia and urinary tract infections (pg. 536, Abstract, 1st paragraph). Levofloxacin is a very well-known anti-microbial medication that is also known as an antibiotic and an anti-infective agent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Albrich et al. for a method for therapy guidance with teachings of Anderson et al. and initiate a treatment of patients hospitalized with infectious disease symptoms with an anti-infective agent, as a standard treatment procedure for microbial infections. One having ordinary skill in the art would have been motivated to make such a change because treatment with anti-infective agents is a well-established method of treating bacterial infections since the mid-20th century. Such combination would have been desirable to those of ordinary skill in the art, as anti-infective agents are proven medications for treating bacterial infections.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because both methods have been used successfully in the past.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VOLKOV whose telephone number is (571)272-1899. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER ALEXANDROVIC VOLKOV/        Examiner, Art Unit 1677                                                                                                                                                                                                


/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        November 1, 2022